                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


PIERRE LAMAR TAYLOR,

                  Petitioner,                    Case Number: 18-cv-11925
                                                 Hon. Matthew F. Leitman
v.

SONAL PATEL,

               Respondent.
__________________________________________________________________/

                                 JUDGMENT

      In accordance with the Court’s Opinion and Order Denying Petitioner’s

Petition for Writ of Habeas Corpus, dated March 30, 2020,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Respondent and against Petitioner.

                                           DAVID J. WEAVER
                                           CLERK OF THE COURT

                                           By: s/Holly A. Monda
                                           Deputy Clerk

Approved:
s/Matthew F. Leitman________               Dated: March 30, 2020
Matthew F. Leitman                         Flint, Michigan
United States District Court
